ho

oO Se ND HW FSF WwW

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27 |;

28

 

 

Case 14-50333-gs Doc 610 Entered 02/11/20 11:27:33 Pagei1of1

JERI COPPA-KNUDSON, Trustee
3495 Lakeside Drive, PMB #62
Reno, Nv. 89509

(775) 329-1528
renobktrustee@gmail.com

UNITED STATE BANKRUPTCY COURT

DISTRICT OF NEVADA
IN RE: CASE NO. BK-N-14-50333-gs
ANTHONY THOMAS and CASE NO. BK-N-14-5033 1-gs

WENDI THOMAS,

(Jointly Administered)
AT EMERALD, LLC,

CHAPTER 7

Debtors.
/

REPORT OF SALE

Comes now, Jeri Coppa-Knudson, Trustee and respectfully represents:

Pursuant to this Court's Order, Jeri Coppa-Knudson was appointed Trustee in the estate of
the above-named debtor, and is qualified and now acting as said Trustee.

That pursuant to the Order Confirming Sale by Auction, Doc. 601, entered on January 9,
2020, the Trustee submits that the sale of the Thomas Emerald was approved for the amount of

$25,000.00, to purchaser Jerry Piazzola.

DATED this 11"" day of February 2020.

/s/ Jeri Coppa-Knudson
JERI COPPA-KNUDSON, Trustee
